Citation Nr: 1640356	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-46 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for seborrheic dermatitis, and if so, whether the reopened claim should be granted.  

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) than the 50 percent assigned.

3.  Entitlement to a higher initial rating for diabetes mellitus, type II, than the 20 percent assigned.  

4.  Entitlement to a higher initial rating for diabetic peripheral neuropathy of the right lower extremity than the 20 percent assigned. 

5.  Entitlement to a higher initial rating for diabetic peripheral neuropathy of the left lower extremity than the 20 percent assigned.

6.  Entitlement to a higher, compensable (greater than zero percent) initial rating for residuals of a right middle trigger finger, status post release.  

7.  Entitlement to a higher, compensable initial rating for residuals of a left middle trigger finger, status post release.  

8.  Entitlement to an earlier effective date than November 8, 2011, for service connection for right middle trigger finger. 

9.  Entitlement to an earlier effective date than October 21, 2011, for service connection for left middle trigger finger.

10.  Entitlement to an increased, compensable rating for ganglion cyst of the right wrist.

11.  Entitlement to an increased, compensable rating for duodenal ulcer.  

12.  Entitlement to service connection for hiatal hernia, or gastroesophageal reflux disease (GERD), including as secondary to either service-connected duodenal ulcer, or PTSD, or diabetes mellitus.  

13.  Entitlement to service connection for irritable bowel syndrome (IBS).

14.  Entitlement to service connection for a sleep disorder, to include sleep apnea, including as secondary to service-connected PTSD.  

15.  Entitlement to service connection for shingles, hand eczema, tinea pedis, and acne, all claimed as a skin condition.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Veteran represented by:	John Berry, Attorney
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty with the Marines from February 1969 to February 1973, including in-country service in the Republic of Vietnam from September 1969 to October 1969, which included participation in operations against insurgent forces, as well as service in the contiguous waters of the Republic of Vietnam from October 1972 to January 1973.  Awards and decorations include a Combat Action Ribbon, a Vietnam Service Medical with two stars, a Vietnam Campaign Medal with Device, and a Vietnam Cross of Gallantry.  His service duties included as a rifleman, a guard, and a squad leader.  Subsequent to service, the Veteran was a member of the U.S. Air Force Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2008, January 2009, May 2009, September 2013, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to higher initial ratings for right and left lower extremity diabetic peripheral neuropathy; entitlement to service connection for hiatal hernia or GERD, seborrheic dermatitis, shingles, hand eczema, tinea pedis, and acne; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2005 rating decision, the RO denied a claim for service connection for seborrheic dermatitis.  New and material evidence was not received regarding this claim in the year after the decision was issued.  

2.  As related to the claim for service connection for seborrheic dermatitis, the evidence associated with the claims file subsequent to the RO's October 2005 rating decision is not cumulative and redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim on the merits.  

3.  For the entire appeal period, the Veteran's PTSD has been mostly productive of occupational and social impairment with reduced reliability and productivity due to impaired motivation and mood and difficulty establishing and maintaining effective social relationships.  

4.  During the entire appeal period, the Veteran's diabetes mellitus has required an oral hypoglycemic agent and restricted diet, but has not required insulin or regulation of activities, and has not resulted in hypoglycemic or ketoacidosis episodes requiring hospitalizations or visits to diabetic care providers.   

5.  Prior to August 15, 2015, the Veteran's right and left middle trigger fingers were manifested by painful motion and locking.  

6.  For the period since August 15, 2015, the Veteran's right and left middle trigger fingers have not been manifested by any disability.  

7.  The Veteran's initial claim for service connection for right middle trigger finger was received on January 8, 2013.  No prior informal claim for this condition was received.  The RO assigned an effective date of November 8, 2011 for service connection for this condition.  

8.  The Veteran's initial claim for service connection for left middle trigger finger was received on January 8, 2013.  No prior informal claim for this condition was received.  The RO assigned an effective date of October 21, 2011 for service connection for this condition.  

9.  For the entire appeal period, the Veteran's ganglion cyst of the right wrist has not been manifested by tender or painful scar or skin breakdown or adherence to underlying tissue or impaired functioning of affected parts (here the wrist), or an area of 144 square inches.  

10.  For the entire appeal period, the Veteran's ganglion cyst of the right wrist has not resulted in limitation of motion of the wrist, including consideration of functional loss due to pain on undertaking motion, fatigue, weakness, or incoordination.  

11.  For the entire appeal period, the Veteran's duodenal ulcer has been non-disabling and asymptomatic.  

12.  The preponderance of competent, credible evidence shows that the Veteran has not had IBS at any time during the claim period.  

13.  The preponderance of competent, credible evidence is against findings that a sleep disorder, to include sleep apnea, was present in or otherwise related to service, or was caused or aggravated by the Veteran's service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection for seborrheic dermatitis is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2005).  

2.  Evidence received since the October 2005 rating decision is new and material; the criteria to reopen the claim for service connection for seborrheic dermatitis have been met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  During the entire appeal period, the disability due to the Veteran's PTSD have not approximated the criteria for a higher 70 or 100 percent evaluation, but rather have approximate the criteria for the assigned 50 percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  During the entire appeal period, the criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

5.  Prior to August 15, 2015, the Veteran's right trigger middle finger, status post release, more nearly approximated the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.59, 4.71a, Diagnostic Code 5024-5229.

6.  Prior to August 15, 2015, the Veteran's left trigger middle finger, status post release, more nearly approximated the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.59, 4.71a, Diagnostic Code 5024-5229.

7.  From August 15, 2015 forward, the Veteran's right trigger middle finger, status post release, has been without disability, and hence has not approximated the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.71a, Diagnostic Code 5024-5229, 4.119, Diagnostic Code 7913.

8.  From August 15, 2015 forward, the Veteran's left trigger middle finger, status post release, has been without disability, and hence has not approximated the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.71a, Diagnostic Code 5024-5229, 4.119, Diagnostic Code 7913.

9.  An effective date earlier than November 8, 2011, for service connection for right middle trigger finger is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).

10.  An effective date earlier than October 21, 2011, for service connection for left middle trigger finger is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).

11.  During the entire appeal period, the criteria for a compensable rating for a right wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7806, 7819 (2015).

12.  During the entire appeal period, the criteria for a compensable rating for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.114, Diagnostic Code 7305 (2015).

13.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

14.  The criteria for service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in letters sent to the Veteran in July 2008, December 2008, January 2009, and May 2013, prior to the appealed rating actions. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records. 

The Veteran was also afforded appropriate examinations to address the etiology as related to service and service-connected disabilities, as appropriate, for the claims for service connection; and appropriate examinations addressing the nature and severity of disabilities for the claims for higher ratings, duly addressing the effects of claimed disabilities on daily functioning and work capacity and, in the case of PTSD, social interactions.  Adequate rationales were also provided for all opinions expressed.  The Board concludes that the examinations provided sufficient detail, and that additional examination development is not required for the claims adjudicated herein.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Application to Reopen Claim for Service connection for Seborrheic Dermatitis

An October 2005 RO decision denied service connection for seborrheic dermatitis, claimed as a skin condition on the face, based on absence of any evidence showing that it was incurred in or aggravated by service.  

Of record at the time of that October 2005 denial, the Veteran's June 1980 examination for enlistment into the U.S. Air Force Reserves noted the presence of mild pseudofolliculitis barbae but no other skin condition.  Also then of record, the Veteran's December 1983 report of medical history from the Veteran's membership with the U.S. Air Force Reserves informed that the Veteran was treated with ointment for eczema since 1981.  Also then of record, the Veteran's Reserves periodic examinations and reports of medical history did not reflect any ongoing skin condition dating from service.  

In May 2005 the Veteran submitted an informal claim for service connection for a skin condition of his face.  
  
A VA skin examination in September 2005 documented the Veteran's report of developing flaking skin around the nose, as well as soreness, and beneficially using Nizoral cream as need.  The Veteran then asserted that his dermatitis started around the 1970's.  The examiner observed the Veteran's face as clear, but nonetheless assessed seborrheic dermatitis based on reported history, opining that the condition was unrelated to the Veteran's service period.  

The Veteran was notified of the October 2005 rating decision denying service connection for seborrheic dermatitis and of his appellate rights in a November 2005 letter.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  That decision thus became final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2005).

Records received subsequent to the October 2005 RO decision include 2006 records of treatment for assessed seborrheic dermatitis, hand eczema, and tinea pedis.  A March 2006 treatment note informs that the Veteran had a history of facial rash intermittently over more than 10 years that was finally controlled with Selsun shampoo and Nizoral cream.  

The Veteran requested to reopen his claim for service connection for seborrheic dermatitis in a May 2008 submission.  

At a VA examination in January 2009, the Veteran's history was noted of seborrheic dermatitis on the face for the past 10 years, controlled with prescribed shampoo and topical medication.  The examiner observed some scaling on the scalp, ears, and face, and diagnosed of seborrheic dermatitis.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Because the newly received evidence additionally supports the presence of current seborrheic dermatitis by objective medical findings, which objective findings were not present at the time of the prior decision denying the claim in October 2005, the evidence is new and material and raises a reasonable possibility of substantiating the claim.  A better, medically observed profile of the condition affords a better basis for an opinion linking the current condition either to service or to service-connected disability.  Hence, reopening of the claim for service connection for seborrheic dermatitis is warranted.  38 C.F.R. § 3.156.

The reopened claim for service connection for seborrheic dermatitis is the subject of remand, below.  



Consideration of Service Records and Reserve Membership 

The Veteran's service separation examination in February 1973 and his examination for enlistment into the U.S. Air Force Reserves in June 1980 provide no reports or findings of any of the disabilities on appeal for which service connection is claimed.  Except as otherwise noted below, service treatment records also do not reflect complaints, findings, or diagnoses of the disabilities for which service connection is claimed.  

The Veteran has not contended and the evidence of record does not otherwise indicate that any of the diseases or disabilities on appeal for which the Veteran claims entitlement to service connection either incurred or aggravated during a period of active duty for training (ACDUTRA) or resulted from an injury during inactive duty for training (INACDUTRA) during his time as a member of the Air Force Reserves.  Hence, no bases of claim as related to ACDUTRA or INACDUTRA are addressed further in this decision.  See 38 U.S.C.A. §§ 101(24), 106 (West 2014).

Applicable Laws Governing Claims for Service Connection, Effective Dates, and Increased Ratings

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Generally, the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  In all cases where the Veteran's symptoms do not arise to the level of the minimum compensable rating, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that an examination upon which the rating decision is based must adequately portray the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). Here, as discussed below, the disabilities have not significantly changed and uniform evaluations are warranted.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Higher Initial Rating for PTSD

By the appealed November 2008 rating action granting service connection, the RO assigned a 50 percent disabling rating for the Veteran's PTSD pursuant to the criteria set forth in 38 C.F.R. § 4.130 , Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130. According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.   

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  Carpenter.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995). 

According to DSM-IV, a GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or a serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms (depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score between 71 and 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Upon VA psychiatric examination in July 2008, the Veteran's history of a year of active combat in service was noted.  He reported symptoms including waking up at night screaming and being unable to go back to bed; being agitated, hypervigilant, and hyper-anxious; avoiding movies about war or violence; becoming socially isolated; and having decreased memory.  Past psychiatric therapy was no longer continued, but the Veteran expressed a desire to resume therapy.  A history was noted of the Veteran obtaining a GED, working as a janitor until 2004, and not working currently.  He had four children and seven grandchildren, but his social activities were reportedly very limited.  

At the July 2008 examination, the Veteran was cooperative, alert, and oriented times three, but with depressed affect and anxious mood.  He denied suicidal or homicidal ideations, plans, or impulses.  Judgement was intact but insight was very limited.  The examiner assessed that the Veteran met criteria for PTSD, and that the disorder was often present, with moderate severity and lasting from minutes to hours.  The examiner assessed that time lost from work due to PTSD as a few hours.  A GAF of 48 was assigned based on social impacts of PTSD. 

The Veteran sought VA care in November 2008 reporting that he felt depressed and felt that he was going to die, and informing that he felt this way on a regular basis.  He additionally endorsed decreased interest and energy, decreased ability to concentrate, and occasional passive suicidal ideation without plan.  PTSD symptoms included wartime memories and nightmares.  He was noted to have no history of suicidal or homicidal ideation.  The Veteran sought to re-engage in treatment for PTSD and depression.   

A November 2008 VA general treatment note informed that the Veteran was a retired engineer with the Board of Education, and that he worked part-time as a substitute teacher.  

A November 2008 treatment evaluation diagnosed major depressive disorder and PTSD, noted stressors including traumatic experiences and multiple medical problems, and assigned a GAF score of 50.  

In an April 2009 notice of disagreement, the Veteran's authorized representative argued that the VA examination failed to address adequately the impact of his psychiatric disorder on the work capacity.  

In his November 2013 TDIU claim, the Veteran reported memory impairment, being quick to anger, auditory and visual hallucinations, and becoming very upset by some children, causing him to feel he could no longer work with children.  

During a VA examination for PTSD in August 2015, the Veteran endorsed experiencing a broad spectrum of symptoms attributed PTSD, while the examiner noted that the condition was manifested by social withdrawal, agitation, abrasive or brusque interactions with others, and depressive symptoms.  However, the examiner also noted the Veteran's marriage to the same spouse since 1973 and their raising of four children, the Veteran's work for three decades in a maintenance/custodial capacity for a board of education until retirement, which was not noted to reflect a limited career outcome given the Veteran's limited education, including his self-report of being a poor student and not finishing high school but later earning a GED.  The examiner further concluded that the Veteran suffered from anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances including work or work-like settings.  However, the examiner did not find a notable increase in severity of the Veteran's PTSD symptoms or episodes of exacerbation or temporary increases in symptoms.  Rather, the examiner concluded that the Veteran's symptoms of PTSD continued to result in mild to moderate limitations in social interaction, including difficulty with negative feedback and adaptation, including difficulty responding appropriately to stress or changes.  The examiner found that the Veteran had only mild limitations in concentration, persistence or pace, and initiating or participating in regular daily activities.  

At a November 2015 VA psychiatric visit, the Veteran endorsed PTSD symptoms including intrusive thoughts, nightmares, reactivity to cues, avoidance of cues, anhedonia, detachment, poor sleep, irritability, poor concentration, hypervigilance, and exaggerated startle response.  He currently took bupropion and trazodone.  A history was noted of significant alcohol and marijuana dependence.  

Also at the psychiatric visit he reported having a "real hard time" due to bilateral sciatic pain impairing standing and walking since the past spring.  Medications for this pain had been helpful.  The Veteran also complained of stress related to two strokes his wife had recently experienced.   A long history of not sleeping at night was noted, with the Veteran reportedly preferring to sleep three hours at a time including naps during the day.  He explained that he did not have nightmares during the day and he preferred awaking in the daytime.  He also reported poor concentration.   

The Board does not find that the symptoms and difficulties noted in the November 2015 treatment record reflect an increase in severity of PTSD from that assessed at the August 2015 examination.    

Reviewing the VA examination and treatment records as a whole and with due consideration of the Veteran's statements as well as rationales provided by examiners, the Board finds that the Veteran's PTSD more nearly approximates the severity of disability for which a 50 percent rating is assignable than the severity of disability for which a 70 percent or 100 percent rating is assignable.  The Board notes that the Veteran's PTSD has been shown to be substantially manifested by some impairments in social interactions as well as social isolation or avoidance, some anxiety and anxious mood and difficulties with memories, flashbacks, and/or nightmares related to war experiences, and some further sleep impairment, some impaired concentration, and reduced capacity to deal with stressful or changing circumstances.  However, these symptoms were generally assessed as not severe, but rather in the mild to moderate range, including as explicitly assessed by the August 2015 examiner.  The Veteran's PTSD symptoms have not been found to greatly interfere with everyday tasks, cognitive functioning, memory, speech, or capacity to engage in productive or work-like activities.  The Veteran has also endorsed significant angry outbursts, but VA examiners have not found this to represent significant impairment associated with the Veteran's service-connected PTSD.  Assigned GAF scores have ranged between 50 and 60, although some lower scores have reflected some symptoms related to physical ailments of the Veteran or family members, unrelated to the Veteran's PTSD.   This is consistent with the 50 percent disability rating assigned, generally reflecting symptoms in the moderate range, including particularly anxiety and impaired social interactions.  

The Board accordingly finds the preponderance of the evidence against the Veteran's PTSD warranting an increased rating to 70 or 100 percent, and against any intervals of higher evaluation than the 50 percent assigned.  While some evaluations including in treatment records reflect somewhat greater reported symptoms, this is consistent with the significant reporting of symptoms at VA examinations, with examiners nonetheless reasonably consistent in assessing mild to moderate PTSD principally impacting social interactions.  The Board accordingly concludes that staged ratings are not warranted.  Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 119.  

The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Initial Rating for Diabetes Mellitus

The Veteran contends, in effect, that his diabetes mellitus warrants a higher initial disability rating than the 20 percent assigned.  

The Veteran's diabetes mellitus, type II, is appropriately rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that code, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or oral hypoglycemic agent and a restricted diet.  The next higher, 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, regulation of activities, and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho, 21 Vet. App. at 363-365.

Upon a VA diabetes mellitus examination in August 2015, the Veteran's records were reviewed and the examiner noted that the Veteran's diabetes was managed by restricted diet and prescribed oral hypoglycemic agents.  Following examination interview, the examiner observed that the Veteran's diabetes did not require regulation of activities as part of medical management, that the Veteran visited his diabetic care provider for episodes of ketoacidosis less than two times per month, and that the Veteran visited his diabetic care provider for episodes of hypoglycemia less than two times per month. The Veteran had no episodes of ketoacidosis or hypoglycemic reaction requiring hospitalization in the past 12 months.  The Veteran also had no progressive unintentional weight loss and loss of strength due to diabetes mellitus.  The Veteran had diabetic peripheral neuropathy and erectile dysfunctional also attributable to his diabetes mellitus.  However, the examiner found that the Veteran's diabetes did not aggravate other medical conditions, and did not have other identified complications, conditions, signs, or symptoms attributable to his diabetes mellitus.  Ultimately, the examiner diagnosed stable diabetes mellitus, type 2, and concluded that the Veteran's diabetes mellitus and complications of his diabetes mellitus did not impact his ability to work.  

The Veteran is separately rated for his diabetic peripheral neuropathy (the subject of remand, below), and is assigned a special monthly compensation for his erectile dysfunction, based on loss of use of a creative organ.  The diabetes mellitus itself is thus not rated based on these conditions, as is required to avoid pyramiding, or the assignment of multiple ratings for the same disability.  38 C.F.R. § 4.14 (2015).  

The findings and conclusions of the August 2015 VA examiner are consistent with the balance of the medical evidence of record with regard to the Veteran's diabetes mellitus, with no evidence indicating insulin dependence or hypoglycemic or ketoacidosis episodes requiring visits to a diabetic care provider or hospitalizations over the claim period.  The Veteran has also not reported these.  

The evidence of record is thus consistent with criteria for a 20 percent rating under the applicable code.  Diagnostic Code 7913.  The record does not indicate that the Veteran requires insulin or regulation of activities, and hence a 40 percent evaluation is not warranted.  Id.  Absence of insulin requirement or ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider at any time over the rating period informs that a 60 percent rating is also not warranted.  Id.  Absence of these characteristics also precludes assignment of a 100 percent rating.  Id.

While the Veteran did have bilateral middle trigger fingers due to his diabetes mellitus, these were surgically corrected without disabling residuals, and hence have not contributed to the disability attributable to the Veteran's diabetes mellitus during the appeal period.

The Board accordingly finds the preponderance of the evidence against entitlement to a higher initial disability rating for diabetes mellitus than the 20 percent assigned.  There have also not been intervals of greater disability to warrant staged ratings.  Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 119.  The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

The Board finds that the diagnostic criteria as provided for within 38 C.F.R. § 4.119, Diagnostic Code 7913, adequately encompasses the symptoms and impairments as exhibited by the Veteran due to his diabetes mellitus, and that greater disability than that exhibited is also contemplated within this code under the criteria for higher 40, 60, and 100 percent ratings.  Hence, the Board finds that the evidence does not present disability due to or associated with the Veteran's diabetes mellitus not contemplated by that diagnostic code, and referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1).

Trigger Fingers Right and Left Status Post Release - Higher Initial Ratings and Earlier Effective Date 

The Veteran contends, in effect, that his trigger fingers warrant compensable initial ratings and earlier effective dates than those assigned.  

The RO by a November 2015 decision letter granted service connection for right and left middle trigger finger, status post release, with effective dates for service connection assigned of October 21, 2011 for the left middle trigger finger, and November 8, 2011 for the right middle trigger finger, assigning a noncompensable rating for each of them.  The RO rated these conditions under Diagnostic Code 5024-5229 for each middle trigger finger.  

Diagnostic Code 5024 is for tenosynovitis.  That code informs that the condition is to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5229 provides for ratings based on limitation of motion of the middle or long fingers.  Under that code, a noncompensable rating is assigned if there is less than a one-inch gap between the fingertip and the proximal transverse crease of the palm, with fingers flexed to the extent possible, and if extension is limited by no more than 30 degrees.  A 10 percent rating is assigned for either hand if there is a gap of an inch or more between the fingertip and the transverse crease of the palm, with fingers flexed to the extent possible, or if extension is limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

The RO by a January 2016 decision assigned these trigger middle fingers status post release as part of the basis of rating the Veteran's service-connected diabetes mellitus, under 38 C.F.R. § 4.119, Diagnostic Code 7913, without a separate rating assigned.  Because there was no change in the non-compensable rating assigned based solely on the trigger fingers, this did not constitute a rating reduction for either trigger finger.  Additionally, because no disability was found to be associated with either trigger finger status post release, an increase in severity of the Veteran's diabetes mellitus so as to warrant an increased rating for diabetes mellitus was also not implicated.  

During an October 21, 2011 VA general medical appointment, the Veteran reported left finger stiffness and it was noted that he appeared to have trigger finger.  On November 8, 2011, the Veteran was diagnosed with bilateral middle finger trigger fingers for a few weeks.  There was pain on the left side.  The Veteran reported no prior trigger fingers or hand problems.  In January 2012, the Veteran reported that his trigger finger was better after receiving a shot of Kenalog in his finger, which decreased the pain and the amount of time it locks.  A January 2013 plastic surgery outpatient note indicates that cortisone injections relieved the Veteran's finger pain for a few weeks but locking had increased.  A February 2013 plastic surgery clinic return patient note indicates the Veteran was status post digit release on the left, approximately 1 month ago.  The Veteran still had persistent pain and swelling of that digit.  He had near full flexion and approximately 5 degree extensor lag at the PIP joint which was passively correctable.  During occupational therapy in July 2013, the fingers had flexion to the proximal palmar crease with slight pain at end range in the area of the 3rd digits bilaterally.  During occupational therapy the next month the left 3rd digit seemed to be slightly more painful in composite flexion and extension end ranges.  A June 2014 treatment note reflects complaints of persistent triggering and pain of the right long finger.  

The Veteran was afforded a VA examination in August 2015 to address his bilateral trigger middle fingers.  The examiner noted that the Veteran underwent trigger finger release surgery in 2013 and 2014, and that the condition of each middle finger was now completely resolved.  There were no residuals or flare-ups, and the Veteran had normal range of motion of the fingers, without pain on use or localized tenderness, and with no limitation of range of motion or limitation of function with repetitive use.  The examiner added that there was also no significant functional limitation associated with pain, weakness, fatigability, or incoordination.  The Veteran had full hand grip strength bilaterally with no muscle atrophy.  There were no other pertinent findings.  The examiner summarized by stating that the Veteran had normal hand function bilaterally with no residual problems.   

In an addendum, the August 2015 examiner noted that the bilateral trigger fingers were a complication of the Veteran's service-connected diabetes mellitus, but that they were nonetheless surgically repaired without residuals.  

In a November 2015 submission, the Veteran's representative contended that it took a "long time" for his fingers to heal after the surgeries, and that the Veteran received physical therapy treatment during that recovery.  The representative also noted that the Veteran reported decreased grip strength and tingling in the arms and hands.  These additional asserted symptoms were not reflect at the examination conducted in August 2015, and are not indicated by the objective record to be related to the bilateral trigger finger release which the examiner clearly informed was asymptomatic without residuals status post surgery.  If the Veteran wishes to file additional claims related to these other asserted symptoms, he is at liberty to do so.  

In a November 2015 statement, the Veteran asserted that he had decreased grip strength as he had a hard time lifting 50-pound bags.  The Board finds that trouble lifting 50-pound bags does not represent decreased grip strength to a degree that would affect the rating assigned for this disability.  50 pounds is a great deal of weight and being able to lift such, even with some difficulty, is not an objective indication of decreased grip strength. 

Upon review of the evidence, the Board finds that the Veteran warrants a 10 percent disability rating for each finger prior to August 15, 2015 as the record reflects that the Veteran had painful motion of each finger during that time frame.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5229.  10 percent is the highest disability rating available for limitation of motion of the index or long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  The Board finds no other applicable diagnostic code that would provide for higher ratings prior to August 15, 2015.  

A compensable rating is not warranted for either finger for the period beginning August 15, 2015.  The August 15, 2015 examination report reflects that the Veteran had no disabling residuals of left and right middle trigger fingers at that point.  That examination report is the most probative evidence as to the severity of the disabilities for the period of August 15, 2015 and outweighs any lay statement to the contrary.  

The Board finds that the diagnostic criteria as provided for within 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis, and 38 C.F.R. § 4.71a, Diagnostic Code 5229, for limitation of motion of the middle or long finger, as well as 38 C.F.R. § 4.119, Diagnostic Code 7913, for diabetes mellitus, adequately encompasses the symptoms and impairments as exhibited by the Veteran due to his right and left middle trigger fingers.  To the extent that locking is not specifically mentioned in these codes, the Board finds that the locking of the fingers present during part of this appeal do not represent an exceptional disability picture.  During the period where locking is present, the Veteran is now receiving a 10 percent disability rating for each finger.  These ratings provide adequate compensation for a single finger with painful motion and locking.  In any event, the evidence is against a finding of frequent hospitalizations, marked interference with employment, or other governing norms as a result of the finger disabilities.  Hence, the Board finds that referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1).

The Veteran contends that he should be assigned an effective date for service connection for right and left middle trigger fingers earlier than the November 8, 2011, assigned for the right, and than the October 21, 2011, assigned for the left.  However, the Veteran submitted a claim for service connection for these conditions on January 8, 2013.  Thus, service connection could not have been earlier than the date of receipt of claim, or January 8, 2013.  38 C.F.R. § 3.400(b)(2)(i).  The RO has assigned effective dates based on dates of treatment for the trigger fingers, which was earlier than the date of claim.  This inappropriate earlier date of service connection does not prejudice the Veteran because it is not to the Veteran's detriment.  Bernard, 4 Vet. App. 384.  The Board further notes that left trigger finger is first shown in treatment records on October 21, 2011 and right trigger finger on November 8, 2011.  Notably, at the later appointment the Veteran reported having no prior trigger fingers or hand problems.  As such, the Board finds that the dates the disability first manifest are the dates of the current effective dates and earlier effective dates are therefore not warranted.  

The preponderance of the evidence is against the claims for any higher ratings than those assigned by this decision or earlier effective dates for service connection for either middle trigger finger, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.



Increased, Compensable Rating for Ganglion Cyst of Right Wrist

The Veteran contends, in effect, that his right wrist ganglion cyst should be compensably rated.  

The ganglion cyst is currently noncompensably rated under Diagnostic Code 7819, for benign skin neoplasms.  The condition is to be rated under that code based on scars under associated Diagnostic Codes 7801 to 7805, or dermatitis under associated Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7819.  The cyst is also considered based on limitation of motion of the wrist, but without finding of any associated limitation upon examination, as discussed below.  

Under applicable criteria for scars, a 10 percent disability rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A compensable rating may also be assigned for unstable scar where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Under applicable criteria for dermatitis or eczema, a 10 percent rating is assigned when more than five percent but less than 40 percent of the body or of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks over the past twelve months.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215, relating to limitation of motion, and Diagnostic Code 5214, relating to ankylosis.  Pursuant to Diagnostic Code 5215, 10 percent disability rating is warranted if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215. This is the maximum schedular rating for limitation of motion of the wrist under this diagnostic code.  A higher disability rating is warranted if there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015). 

The Rating Schedule provides guidance by defining full range of motion of the wrist as 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmer flexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation.  38 C.F.R. § 4.71a, Plate I (2015).

At a March 2009 VA examination the Veteran reported having his right wrist ganglion cyst since service.  He reported a brief exacerbation when he was working as a carpenter and a board struck and ruptured the cyst in the late 1980s.  However, the following year the cyst returned, and had remained the same size since that time.  The Veteran denied significant pain but reported tenderness with pressure to the area.  The examiner observed a firm 2x2.5 centimeter nodule on the right dorsal wrist, with no nodule observed on the left side.  The examiner noted that the condition was intermittent and that no immunosuppressive drugs, UVB, PUVA, or electron beam therapy was used.  There was also no functional impairment, systemic symptoms, malignancy, neoplasm, urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  The cyst affected less than one percent of exposed areas and less than one percent of total body area.  The examiner diagnosed a ganglion cyst, and noted that if needed, treatment options would include excision or steroid injections.  The examiner did not find that treatment was required. 

The Veteran's authorized representative argued in a June 2009 notice of disagreement that the March 2009 examination for the ganglion cyst was inadequate without even reviewing that examination.  

Upon VA skin examination in August 2015 addressing the right wrist ganglion cyst, the Veteran's records were reviewed and an in-person examination was conducted.  The examiner identified the ganglion cyst as a benign neoplasm, and observed a 2x2 centimeter semi-solid round lesion on the dorsum of the right wrist which was not tender.  The examiner assessed that cyst was stable and that it did not impact his ability to work.  

A further VA examination in August 2015 addressed wrist function vis-à-vis the right wrist ganglion cyst, and found right wrist flexion rate strength and extension rate strength to be 5/5 with no reduction in muscle strength, with equal findings on the left side.  The examiner found no pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use over a period of time in either the left or right wrist.  Range of motion measures in palmar flexion, dorsiflexion, ulnar deviation, and radial deviation demonstrated full, normal range of motion in all these directions for both the right and left wrist, with no pain noted on examination.  The examiner further found that the right wrist ganglion cyst did not impair the Veteran's capacity to perform any type of occupational task.  The examiner added, succinctly, that the right wrist ganglion cyst had "no impact on wrist function." 

Based on these findings and on the absence of competent, credible evidence to the contrary, for the entire appeal period, the weight of the evidence is against the ganglion cyst of the right wrist being manifest by tender or painful scar or skin breakdown or adherence to underlying tissue or impaired functioning of affected parts (here the wrist), or an area of 144 square inches, so that a compensable rating based on scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  Also based on these findings, absence of any required treatment, absence of symptomatic skin involvement, and the absence of competent, credible evidence to the contrary, for the entire appeal period, the weight of the evidence is against a compensable rating for right wrist ganglion cyst rated analogously to dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Also based on the preponderance of competent and credible evidence against any effect on functioning of the wrist, the weight of the evidence is against a compensable rating for ganglion cyst based on limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This includes consideration of DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. 202.  

The preponderance of the evidence is against a compensable rating for ganglion cyst of the right wrist, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Absent any indication of intervals of greater disability during any intervals over the rating period, staged ratings are not warranted.  Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 119.

The Veteran's ganglion cyst, manifested by a small lesion, is fully contemplated by the rating schedule and an extraschedular rating is not implicated.  38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7806.  

Increased Rating for Duodenal Ulcer; Service Connection for IBS

The Veteran contends, in effect, that his duodenal ulcer warrants a compensable rating.  As discussed below, it does not appear likely that the Veteran intended to appeal a claim for service connection for IBS, but the appeal having been recognized, it is nonetheless adjudicated herein, also on direct or secondary bases.

The Veteran's duodenal ulcer is appropriately rated under the diagnostic code for that condition, 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under that code, duodenal ulcer is assigned a 10 percent rating for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent (maximum) rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).

The Veteran underwent VA hospitalization in May 1973 for diagnosed duodenal ulcer.  He underwent a VA gastrointestinal examination in March 1977.  In neither of these records was any IBS identified.

Periodic examinations and reports of medical history while the Veteran was a member of the U.S. Air Force Reserves between 1980 and 1996 do not reflect any findings or complaints of IBS during that interval.  A June 1981 report of medical history notes the Veteran's history of ulcer treatment at a VA hospital in 1973, but the Veteran reported that he had no further complaints.

During April 2007 VA treatment the Veteran complained of symptoms including substernal chest pains worst when lying down and acid taste in his mouth, which the treating physician found consistent with GERD.  At a June 2007 VA follow-up treatment the Veteran reported continued intermittent epigastric burning pain and discomfort, worse on the day of the visit following missing a dose of his medication.  Dizziness and fatigue were denied.  

At an August 2008 gastrointestinal examination the examiner did not have the Veteran's claims file for review, but noted the Veteran's treatment at Lakeside VA.  The Veteran complained at the examination of abdominal pain, nausea, intermittent acid reflux, burning and belching, which reportedly had onset when he was in service in Vietnam.  He reported not seeking treatment until leaving service in 1973 and then seeing a private physician who diagnosed a duodenal ulcer.  The examiner noted that the duodenal ulcer was already service connected.  The Veteran reported no recurrence of his ulcer, for which he took daily preventive medication.  The Veteran denied regurgitation or vomit or blood in stool, and denied any history of stomach surgery.  He reported that when he took ibuprofen, as he did approximately twice weekly, this sometimes exacerbated his acid reflux.  He reported taking Maalox twice a week for breakthrough symptoms.  

The examiner observed the Veteran to be well-developed, well-nourished, and in no apparent distress, and assessed only remote, resolved duodenal ulcer, without residuals. 

Early in January 2009 the Veteran was seen at VA urgent care facility due to a 20-minute episode of substernal chest pain.  He reported previous episodes of chest discomfort that were less severe and less persistent which had been attributed to GERD.  Following cardiac testing, this episode was also attributed to GERD. 

Upon a VA examination in January 2009 to address claimed gastrointestinal disorders, the examiner noted the ulcer diagnosis in 1973 and the Veteran's current reported symptoms including nausea and a "sick, gnawing feeling in his abdomen."  The Veteran denied melena or black stools in the prior 12 months, and denied hematochezia.  A 2002 VA esophagogastroduodenoscopy was noted to have shown no pathology.  Current medication was omeprazole twice daily, which the Veteran reported supplementing once or twice weekly with Maalox.  The Veteran asserted that this was for duodenal ulcer episodes lasting five to ten minutes, with non-radiating epigastric pain.  The Maalox relieved these symptoms.  He denied side effects of his medication, and denied diarrhea, constipation, hematemesis, or vomiting.  His functioning was reportedly impaired for the five to ten minutes, twice per week when he had his episodes.  

The January 2009 examiner found minimal tenderness to deep palpation of the epigastrium, and abdominal and rectal examinations otherwise without identified pathology.  The examiner noted that the reported twice-weekly episodes "can be related to the duodenal ulcer," but found the Veteran not to be anemic, with the duodenal ulcer "most likely stable based on endoscopic evidence and persistent use of a [proton]-pump inhibitor."  The examiner noted that the 2002 endoscopy revealed no evidence of ulcer recurrence.  

Regarding GERD, at the January 2009 examination the Veteran asserted that he had episodes of burning in his chest which radiated outward two to three times weekly and lasted six to seven minutes, precipitated by spicy or acidic foods.  He denied vomiting of food, hematemesis, or melena.  He also had no pain with swallowing solids or liquids.  The examiner noted that the Veteran had been hospitalized at a VA facility in December 2008 for a burning chest pain similar to his described GERD pain.  Myocardial infarction had been ruled out at that hospitalization, and a subsequent nuclear stress test was essentially normal.  The chest pain for which he was hospitalized in December 2008 was medically attributed to GERD.  The Veteran's 2002 VA esophagogastroduodenoscopy was noted to have revealed no evidence of Barrett's esophagitis or esophageal ulcers, polyps, or erosions.

At an additional VA gastrointestinal examination in March 2009, the examiner noted that while the Veteran had a history of duodenal ulcer in May 1973, upon follow-up care in April 1975 an upper gastrointestinal series was done, and results were negative for pathology.  Additionally, upon follow up based on report of two pyrosis episodes, March 1977 examination findings were that a duodenal ulcer was no longer present.  The March 2009 examiner observed that the Veteran tested positive for H. pylori antibody in 2002, and that he was treated for H. pylori, explaining that H. pylori was "usually associated with peptic ulcer disease," and noted that peptic ulcer disease included duodenal ulcer.  The examiner concluded that because the Veteran was treated in 2002 for H. pylori and an esophagogastroduodenoscopy performed in 2002 was negative for peptic ulcer disease including duodenal ulcer, "peptic disease is not an issue."  

The March 2009 examiner noted the Veteran's symptom including types of foods that exacerbate pain that he experiences rising from his stomach to his chest.  Including based on these symptoms, the examiner diagnosed GERD.  The examiner concluded that the Veteran does not currently have duodenal ulcer because his symptoms were consistent with GERD and not duodenal ulcer; he was treated for H. pylori, which usually cures duodenal ulcer; and because an upper gastrointestinal series and an esophagogastroduodenoscopy both failed to show duodenal ulcer.  

In a June 2009 notice of disagreement, the Veteran's authorized representative argued that the March 2009 VA examination was inadequate because it relied on a 2002 endoscopic examination to conclude the current status of duodenal ulcer.  The Board observes that this is not wholly accurate, because the March 2009 examiner also relied on H-pylori treatment in 2002 and on current symptoms which the examiner explained were consistent with GERD but were not consistent with duodenal ulcer.  

An August 2015 VA examination was conducted to address the Veteran's duodenal ulcer.  The Veteran's records were reviewed and his history of diagnosis in May 1973 was noted, as were the Veteran's upper gastrointestinal studies in 1975 and 1977 which were both negative for duodenal ulcer, and his esophagogastroduodenoscopy in 2002 which was also negative for ulcer.  The Veteran's history of treatment for positive-tested Heliobater pylori was also noted.  The Veteran denied any melena, hematochezia, or hematemesis, and he also denied recurrent epigastric pain.  Ongoing prescribed omeprazole was noted for his GERD.  While the examiner observed that omeprazole may be used to treat both ulcers and GERD, the examiner concluded that the Veteran had no signs or symptoms of any stomach or duodenal conditions.  The examiner diagnosed a history of peptic ulcer disease, but found "no activity currently."  

Thus, the above VA examinations are consistent in their findings and are equally consistent with the medical record, as to the absence of active duodenal ulcer at any time during the claim period.  The Veteran, as a layperson, is not competent to ascribe symptoms to one upper gastrointestinal condition rather than another.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the March 2009 VA examiner did note that the Veteran's current symptoms were consistent with GERD and not with duodenal ulcer.  

The Board concludes that absent competent, credible evidence of current disease or disability due to the duodenal ulcer at any time during the claim period, the preponderance of the evidence is against a compensable rating for duodenal ulcer for any interval during the claim period.  38 C.F.R. § 4.114, Diagnostic Code 7305; Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 119; McClain, 21 Vet. App. at 321. 

The Board finds that the diagnostic criteria as provided for within 38 C.F.R. § 4.114, Diagnostic Code 7305, adequately encompasses the symptoms and impairments as exhibited by the Veteran due to his duodenal ulcer.  Hence, the Board finds that the evidence does not present disability due to or associated with the Veteran's duodenal ulcer not contemplated by that diagnostic code, and referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1).

Another VA examination was conducted in August 2015 to address claimed IBS.  However, the Veteran provided no history of IBS or history of treatment for IBS, and the Veteran additionally did not know why the examination was being conducted, apparently not recognizing any such claimed disability.  The examiner noted that there were no problem list entries in the Veteran's medical records pertaining to IBS, and the Veteran was also not on any medications for IBS.  Absent any history or current medical findings pertaining to IBS or reported symptoms suggesting IBS, the examiner suggested that "perhaps" the claimed disability evaluation was in error.  

The Board similarly finds no medical evidence or contentions of diagnosis or treatment for IBS to support the claim.  Absent evidence of current disability at any time during the claim period, the preponderance of the evidence is against the claim for service connection for IBS, and service connection is not warranted.  38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the claims for increased rating for duodenal ulcer and for service connection for IBS, the benefit of the doubt doctrine does not apply for any of these claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Service Connection for Sleep Disorder / Sleep Apnea, Including Secondary to PTSD

The Veteran contends, in effect, that he developed a sleep disorder or sleep apnea in service or related to service or due to his service-connected PTSD.  

Service records document treatment in July 1970 for complaints of drowsiness, fatigue, and falling asleep.  However, no sleep disorder was diagnosed in service records.  

VA treatment records reflect referral for a sleep study in January 2009 based on complaints of frequent awakenings and not feeling rested.  However, a sleep study perform in January 2009 did not show sleep apnea.  VA examiners have noted the Veteran's complaints of nightmares and sleep difficulty associated with his PTSD, but these symptoms of disability are already considered and reflected in the rating assigned for the Veteran's PTSD.  Assigning an additional, separate rating for the same symptoms would be impermissible pyramiding, or assigning multiple ratings for the same disability.  38 C.F.R. § 4.14 (2015).

The medical evidence including treatment and examination findings are thus against the presence of a sleep disorder during the claim period distinct from symptoms of the Veteran's service-connected PTSD.  While the Veteran may sincerely believe he has a distinct sleep disorder, that question of medical diagnosis is beyond the purview of lay knowledge.  Again, the Veteran has not been shown to possess the requisite expertise or knowledge to address such distinctly medical questions.  Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. at 438.

In the absence of competent evidence supporting a sleep disorder distinct from the service-connected PTSD, the preponderance of the evidence is against a current disability during the course of claim to support the claim, and hence the service connection is not warranted either as directly related to service or as secondary to service-connected PTSD.  38 C.F.R. §§ 3.303, 3.310.  

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for seborrheic dermatitis is reopened.  

A higher initial rating for PTSD than the 50 percent assigned is denied.

A higher initial rating for diabetes mellitus, type II, than the 20 percent assigned is denied. 

A 10 percent disability rating for right middle trigger finger, for the period prior to August 15, 2015, is granted.

A 10 percent disability rating for left middle trigger finger, for the period prior to August 15, 2015, is granted.

A compensable rating for right middle trigger finger, for the period from August 15, 2015 forward, is denied.

A compensable rating for left middle trigger finger, for the period from August 15, 2015 forward, is denied.

An effective date earlier than November 8, 2011, for the grant of service connection for right middle trigger finger is denied.  

An effective date earlier than October 21, 2011, for the grant of service connection for left middle trigger finger is denied.  

A compensable rating for ganglion cyst of the right wrist is denied. 

A compensable rating for duodenal ulcer is denied.

Service connection for IBS is denied.

Service connection for a sleep disorder, to include sleep apnea, is denied.





REMAND

Initial Ratings for Right and Left Lower Extremity Diabetic Peripheral Neuropathy 

A November 2008 general treatment note informed that there was no evidence of peripheral neuropathy.  He was then continued on metformin for his diabetes.  

Upon a VA examination in January 2009 to address claimed disabilities secondary to diabetes mellitus, the examiner noted the Veteran's history of onset of diabetes mellitus, type 2, around 2002.  The Veteran reported noticing some tingling and numbness and transient pain in both lower feet within a year of diabetes mellitus diagnosis, adding that the pain sometimes caused him to limp.  Currently, pain, tingling, and numbness in the lower feet occurred daily, was present nearly constantly, and varied in intensity from minimal/ merely annoying to causing functional loss approximately three times per week.  The functional loss amounted to diminished capacity to walk distances due to discomfort.  He was not taking medication for these symptoms, and did not use a cane or crutches.  While he was told to walk and exercise for treatment, he denied significant improvement from exercise.  He denied any foot ulceration.  

Objectively, the January 2009 examiner found that the feet were warm without discolorations or ulcerations, with no onychomycosis of the toenails.  There was decreased sensation to pinprick and light touch, but position sense was preserved bilaterally.  Vibratory sensation was diminished and two-point discrimination was abnormal in both feet.  The examiner noted an absence of any history of peripheral artery disease or of being on medications which could cause peripheral neuropathy.  On these bases, the examiner assessed mild diabetic peripheral neuropathy of the lower extremities.  The examiner also attributed erectile dysfunction to the diabetes mellitus.  

The Veteran's authorized representative in a February 2009 notice of disagreement argued that the Veteran's reported difficulty walking due to pain three times per week would arguably support higher ratings, and contended that the VA examiner had not provided adequate findings to rate the disabilities, including impacts on work functioning and everyday activities.  The Veteran was accordingly afforded an additional examination in August 2015.  

Upon VA examination in August 2015 addressing diabetic lower extremities peripheral neuropathy, a history was noted of insidious onset of burning pain in both feet and associated paresthesias and transient numbness approximately one year following diagnosis of diabetes mellitus.  The Veteran reported that the condition was persistent, and was treated with Gabapentin. The Veteran denied symptoms in the upper extremities, but endorsed moderate constant pain, moderate paresthesias or dysesthesias, and moderate numbness in both lower extremities.  No reduced strength was detected in any extremities.  Reflexes were 2+ in the upper extremities and 1+ at the knees and ankles bilaterally.  Light touch sensation was normal at the knees and ankle/lower legs but decreased in the feet/toes bilaterally.  Position sense was normal in all extremities, while vibration sense was decreased in the lower extremities bilaterally.  Cold sensation was also decreased in the lower extremities bilaterally.  Observed trophic changes consisted of absence of hair on the lower legs.  The examiner assessed moderate incomplete paralysis of the sciatic nerve bilaterally, and normal femoral nerve function bilaterally.  The examiner found no other associated physical signs or symptoms, and assessed that the Veteran's moderate bilateral lower extremity diabetic neuropathy would precluded work requiring good foot sensation such as work on ladders or scaffolding work.  

In a December 2015 submitted statement in support of his peripheral neuropathies claims, the Veteran informed that he was seeking medical care for nerve pain in his lower extremities at the Jesse Brown VA Medical Center (VAMC), and that his ability to stand was limited to 10 minutes and that his ability to walk was decreased.  

Based on these new assertions of increased symptoms appearing to reflect an increase in severity of symptoms since the last examination in August 2015, including particularly increased impairment in ambulatory capacity, the Board finds that remand is warranted for a new examination.  The medical record also reflects that the Veteran suffers significantly from degenerative low back disability with radiculopathy.  Upon remand examination, to the extent feasible, impairment due to diabetic neuropathy should be differentiated from any radiculopathy due to the Veteran's non-service-connected low back disability.  

The TDIU claim is inextricably intertwined with the claims for increased rating for bilateral peripheral neuropathy of the lower extremities.  

Service Connection for a Skin Condition Including Seborrheic Dermatitis, Shingles, Hand Eczema, Tinea Pedis, and Acne

While the Veteran has provided varying reports as to the onset or origin of his claimed skin conditions, at his earliest VA examination in September 2005 he reported that his dermatitis had started in the 1970's.  Because that examiner did not address the Veteran's history with greater detail in the examination report, it is unclear what dermatitis the Veteran was then alleging began in the 1970s, and it is additionally unclear whether he was alleging that any such skin condition began prior to his service separation in February 1973.  Subsequent examination and treatment records provide no further insight into that history of dermatitis from the 1970s, unless by that history he was referring to his ganglion cyst of the right wrist.  
The Veteran's VA examination in January 2009 addressing his seborrheic dermatitis noted the Veteran's self-reported history of 15 years hand eczema controlled with topical medications.  The January 2009 examiner observed minimal xerosis on the hands and feet, and diagnosed multifactorial hand dermatitis and tinea pedis, but provided no opinion of etiology.  

Owing to the paucity of the record, the Board will not speculate, but rather will remand for a new examination.  The examiner must request of the Veteran a more complete account of his history of skin conditions, and provide opinions including based on that history.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection for hiatal hernia or GERD

After examination in March 2009, a VA examiner diagnosed GERD.  The examiner concluded that he could not ascertain whether the Veteran had duodenal ulcer or GERD in 1973 "without resorting to speculation."  However, the examiner did not explain why an opinion could not be offered without resorting to speculation or what type of information, if any, would be needed to offer an opinion.  As such, this issue must be remanded for an additional medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), (holding that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to authorize the release of any outstanding, relevant private treatment records. The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The AOJ should request updated treatment records from the J. Brown VA Medical Center in Chicago, Illinois, and associate them with the claims file.  

3.  After any outstanding VA and private treatment records have been obtained, schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral neuropathy of the left and right lower extremities, including the impact on daily activities and work functioning.  To the extent possible, the examiner should distinguish or differentiate disability due to diabetic peripheral neuropathy from that due to other causes, including the Veteran's non-service-connected low back disability and any associated radiculopathy.

4.  After any outstanding VA and private treatment records have been obtained, afford the Veteran a VA examination by a physician with appropriate expertise to address the nature and etiology of the claimed skin conditions, including seborrheic dermatitis, shingles, hand eczema, tinea pedis, and acne.  The Veteran's electronic record must be provided to the examiner for review of pertinent documents therein.  The examiner should elicit from the Veteran and record a complete history of each of his claimed skin conditions.

The examiner should carefully review the documented history of skin conditions as well as the Veteran's self-report of their onset and history.  The examiner should then provide separate opinions for the Veteran's claimed seborrheic dermatitis, shingles, hand eczema, tinea pedis, and acne.  For each of these conditions, the examiner should assess whether it has been present at any time during the claim period.  If it has been present during the claim period, the examiner should then provide an opinion whether it is at least as likely as not (50 percent or higher probability) that the skin disorder developed in service or is otherwise causally related to service.  

For each skin condition for which the examiner opines that it was not at least as likely as not that it began in service or was causally related to service, the examiner should opine whether it is at least as likely as not (50 percent or higher probability) that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected diabetes mellitus or PTSD.  If the examiner finds aggravation of a claimed disability by the Veteran's diabetes mellitus or PTSD, the examiner should provide an additional opinion of the amount by which the skin condition increased in severity as a result of that aggravation. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If a requested opinion cannot be provided without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5.  After any outstanding VA and private treatment records have been obtained, afford the Veteran a VA examination by a physician with appropriate expertise to address the nature and etiology of the claimed hiatal hernia and GERD.  The Veteran's electronic record must be provided to the examiner for review of pertinent documents therein.  The examiner should elicit from the Veteran and record a complete history of his claimed condition.

The examiner should carefully review the documented history of gastrointestinal disorders as well as the Veteran's self-report of their onset and history.  The examiner should then provide an opinion as to whether the Veteran has hiatal hernia or GERD that at least as likely as not (50 percent or higher probability) developed in service or is otherwise causally related to service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If a requested opinion cannot be provided without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


